DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/21 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/798,426, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, Applicant’s claimed limitations in all of its independent claims in regard to “wearable computing devices” were not disclosed in the prior-filed application and, therefore, the priority date of the instant Application is the filing date of the provisional, 12/29/14, and the present application is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 17-42 and 44-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-13, 17-42 and 44-52 are directed to an abstract idea in the form of mental processes, in terms of a process that can be performed as a mental process and/or as a method of organizing human activity.

In regard to Claims 1, 17, and 34, the following limitations can be performed as  a mental process, and/or as a method of organizing human activity:
a [method] for assisting a caregiver in providing CPR to a victim, the [method] comprising:
[…] obtain[ing] ECG data […]
[…] obtain[ing] motion data indicative of chest compressions administered to a victim;
[…]
analyzing the motion data to calculate a plurality of chest compression parameters associated with a performance of chest compressions during the cardiopulmonary resuscitation treatment,
determining a chest compression performance metric indicative of an
overall chest compression performance, based on a combination of at least two of the plurality of chest compression parameters,
generating average values of each of the at least two of the plurality of chest compression parameters;
transmitting […] the average values of each of the at least two of the plurality of chest compression parameters to be stored instead of current values of each of the at least two of the plurality of chest compression parameters,


[…] display[ing] the visual summary comprising the visual indicator to indicate how the combination impacts the chest compression performance metric; and
determining, using the ECG data, whether the victim is exhibiting a shockable rhythm:
generating, based on the determination that the victim is exhibiting the shockable rhythm and the transmitted signal, [an output]; and
generating […] and based on the [display], one or more recommendations to change one or more chest compression parameters in the plurality of chest compression parameters; and
	[…]
receiving [the] display of the visual summary,
determining whether to display or to refrain from display the visual summary based on a comparison of each of the at least two of the plurality of chest compression parameters with respective acceptable ranges, and
in accordance with the determination, selectively displaying the visual summary with the visual indicator, at least one of the plurality of chest compression parameters being displayed as a numerical value and comprising a highlighting feature that 
displaying […] the one or more generated recommendations to the caregiver.
In regard to the dependent claims, they also claim the same abstract idea to the extent that they merely claim further limitations in regard to a process that can be performed as a mental process and/or as a method of organizing human activity.

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., a database, “one or more motion sensors”, “one or more wearable computing devices”, an ECG sensor with integrated defibrillator, a non-transitory computer readable medium, a computer program, “external defibrillator”, and/or the defibrillator automatically shocking the patient, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), embody Applicant’s abstract idea in a generic computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a database, “one or more motion sensors”, “one or more wearable computing devices”, an ECG sensor with integrated defibrillator, a non-transitory computer readable medium, a computer program, “external defibrillator”, and/or the defibrillator automatically shocking the patient, are claimed these are all generic computing devices and are claimed merely in order to embody Applicant's abstract idea.  As evidence that these additional elements are generic, well-known, and conventional Applicant's specification, Applicant's specification discloses these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 8A and B and 9A and B in Applicant’s specification.  See also, e.g., p120 specifically in regard to the defibrillator automatically shocking the patient.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13, 17-39, and 44-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PGPUB US 20130296719 A1 by Packer et al (“Packer"), in view of PGPUB US 20120123223 A1 by Freeman et al (“Freeman”), further in view of PGPUB US 20100306192 A1 by Kapur et al (“Kapur”).
In regard to Claims 1, 17, and 34, Packer teaches an external defibrillator system for assisting a caregiver in providing cardiopulmonary resuscitation treatment to a victim, the system comprising: 
an external defibrillator comprising:
(see, e.g., F1, s112);
an electrode assembly configured to be applied to the chest of the victim and obtain electrocardiogram (ECG) data, and the electrode assembly further configured to provide a defibrillation shock to the victim based on the obtained ECG data,
	(see, e.g., F1, s108);
one or more motion sensors configured to obtain motion data indicative of chest compressions administered to the victim;
	(see, e.g., F1, s110);


at least one processor for executing the instructions to perform operations comprising:
	(see, e.g., F1, s112);
analyzing the motion data to calculate a plurality of chest compression parameters associated with a performance of chest compressions during the cardiopulmonary resuscitation treatment.
		(see, e.g., p51);
determining a chest compression performance metric indicative of an overall chest compression performance, based on a combination of at least two of the plurality of chest compression parameters,
		(see, e.g., p97);
generating average values of each of the at least two of the plurality of chest compression parameters;
		(see, e.g., p85);
transmitting, to a database, the average values of each of the at least two of the plurality of chest compression parameters to be stored instead of current values of each of the at least two of the plurality of chest compression parameters, 
(see, e.g., p94);


(see, e.g., F2A, F2B, and F5);
transmitting a signal to one or more [display] devices for selective display of the visual summary comprising the visual indicator to indicate how the combination impacts the chest compression performance metric; and 
		(see, e.g., F4, s424);
determining, using the ECG data, whether the victim is exhibiting a shockable rhythm;
(see, e.g., p54);
generating, based on the determination that the victim is exhibiting the shockable rhythm and the transmitted signal, at least one programmable instruction for causing the external defibrillator to deliver the defibrillation shock to the victim, transmitting the generated at least one programmable instruction; and
(see, e.g., p54);


		(see, e.g., p33);
the one or more [display] devices […]:
receiving, from the at least one processor, the signal for the selective display of the visual summary,
(see, e.g., F4, s426);
[…] selectively displaying the visual summary with the visual indicator, at least one of the plurality of chest compression parameters being displayed as a numerical value and comprising a highlighting feature that changes with the visual summary for adjusting at least one of the plurality of chest compression parameters that impacts the performance of the chest compressions, […]
(see, e.g., paragraphs 70 and 72 regarding highlighting certain numbers in the visual display to indicate if/when they are out of range (i.e.., “highlighting…to indicate how the at least one of the plurality of parameters impacts the performance of CPR”));
displaying, in real-time, the one or more generated recommendations to the caregiver
(see, e.g., p33).

Furthermore, while Packer may not also teach employing wearable glasses in the form of a heads up display in order to provide a user interface that provides feedback to the user regarding patient care, however, Freeman teaches these limitations (see, e.g., Figures 2-4 and paragraph 72).
 Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed the wearable glasses in the form of a heads up display as taught by Freeman to implement the display otherwise taught by Packer (see, e.g., Figure 6, selection 612), in order to allow the person performing CPR to not have to move his/her field of view from what he/she is doing in order to see the display (see, e.g., Freeman at paragraph 72).

Furthermore, while Packer teaches using various highlighting techniques (see, e.g., paragraphs 70-72) as well as Packer teaches comparing parameters with acceptable ranges and changing the visible display various parameters based on that comparison (see, e.g., paragraph 72) in order to draw the rescuer’s attention it may fail to teach the other specifically claimed features, however, in an analogous reference Kapur teaches only providing negative messages in response to a request for information (see, e.g., paragraph 53)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the functionality taught by Kapur to the otherwise cited prior art by not displaying positive parameters, based on the comparison of those parameters to ranges as taught by Kapur, in order to gain the trainee’s attention more easily.

	

In regard to Claim 2, Packer teaches employing a tablet computer for the display.  See, e.g., paragraph 35.
In regard to Claim 3, the limitations are interpreted as being functional and Packer teaches a system capable of providing an output to a predetermined user to the extent to the extent that any computer display would be capable of providing this function.
In regard to Claims 4-5, 18-19 and 35-36, Freeman teaches glasses.
In regard to Claims 6, 20, and 37, while Freeman may not specifically teach the display being on the lens of the glasses, however,
the Examiner takes OFFICIAL NOTICE that this feature was old and well-known at the time of Applicant’s invention.  Such functionality allows for the user to employ the lenses and see the display at the same time.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed feature within the invention of the cited prior art so as to allow the user to see the user interface and employ the lenses at the same time.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.
In regard to Claim 7, Packer teaches these features.  See, e.g., F2A, F2B, and F5.
In regard to Claims 8-9, Packer teaches these features.  See, e.g., p97-98.
In regard to Claim 10, Packer 
In regard to Claim 11-12 and 22-23, Packer teaches these features.  See, e.g., p98.
In regard to Claim 13, Freeman teaches these features.  See, e.g., p72 in regard to “receiving input”.
In regard to Claim 21, Packer teaches these features.  See, e.g., p107.
In regard to Claim 24, Packer teaches these features.  See, e.g., F2A, F2B, and F5.
In regard to Claim 25, Packer teaches these features.  See, e.g., claim 1.
In regard to Claim 26, Packer teaches these features.  See, e.g., p103 and 108.
In regard to Claim 27, Packer teaches these features.  See, e.g., F2A, F2B, and F5.
In regard to Claim 28, Packer teaches these features.  See, e.g., p102.
In regard to Claim 29, Packer teaches these features.  See, e.g., F2A, F2B, and F5.
In regard to Claims 30 and 39, Packer teaches these features.  See, e.g., p13.
In regard to Claims 31-32, Packer teaches these features.  See, e.g., p13.
In regard to Claims 33, Packer teaches these features.  See, e.g., claim 14.
In regard to Claims 38, Packer teaches these features.  See, e.g., p13.
In regard to Claim 44, Packer teaches this feature.  See, e.g., paragraph 72.

In regard to Claim 45, these limitations have been interpreted as being functional limitations, in terms of the claimed “chest compression parameters” being capable of being “classified…range”.  See rejection of Claim 1 made supra.  Also, Packer teaches these features at, e.g., paragraphs 70 and 72, in regard to highlighting certain numbers in the visual display to indicate if/when they are out of range (i.e.., “highlighting…to indicate how the at least one of the plurality of parameters impacts the performance of CPR”).  In other words, Packer teaches that the parameter is capable of being improved depending on if/when it is in or out of an ideal range.
In regard to Claim 46, these limitations have been interpreted as being functional limitations, in terms of the claimed “chest compression parameters” being capable of being “classified…metric”.  See rejection of Claim 1 made supra.  Also, Packer teaches these features at, e.g., paragraphs 70 and 72, in regard to highlighting certain numbers in the visual display to indicate if/when they are out of range (i.e.., “highlighting…to indicate how the at least one of the plurality of parameters impacts the performance of CPR”).  Applicant’s (published) specification at, e.g., p183 indicates that such visual highlighting is a way of classifying a parameter as a major factor.
In regard to Claims 47-51, Packer teaches these features.  See, e.g., p54.
In regard to Claim 52, Packer teaches these features.  See, e.g., p48, 54, and 90.



Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Packer, in view of Freeman, further in view of Kapur, further in view of PGPUB US 20080171311 A1 by Centen et al (“Centen”).
In regard to Claim 40, while the otherwise cited art teaches providing various feedback it may not teach employing a wrist-worn device wherein that device generates periodic vibrations to synchronize chest compressions, however, in an analogous reference Centen teaches such a device (see, e.g., Figure 10 and paragraphs 103-105).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the wrist-worn feedback device taught by Centen to the system otherwise taught by the otherwise cited prior art in order to provide another means of feedback to the user that was not distracting from the performance of CPR.

Claims 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Packer, in view of Freeman, further in view of Kapur, further in view of PGPUB US 20110179009 A1 by Nam (“Nam”).
In regard to Claims 41-42, while Packer teaches using various highlighting techniques (see, e.g., paragraphs 70-72) it may fail to teach these specifically claimed features, however, in an analogous reference Nam teaches differentially bolding text conveying a negative message as opposed to text conveying a positive message (see, e.g., paragraph 243);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the functionality taught by Nam to the otherwise cited prior art by bolding parameters with a negative impact and leaving positive parameters in normal text, in order to gain the trainee’s attention more easily.

Double Patenting
Claims 1-13, 17-42, and 44-52 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 18, 20, 28-38, and 41-51 of copending Application No. 13/798,426 (reference application), in view of Freeman, further in view of Centen. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Response to Arguments
Applicant’s request for an interview before FAOM is denied as it would not advance prosecution as until the Office issues this FAOM there will be nothing substantive to discuss.
Applicant’s argument regarding Priority is addressed by the updated statement made supra in that regard.



    PNG
    media_image1.png
    365
    708
    media_image1.png
    Greyscale

Applicant’s arguments are unpersuasive.  Applicant’s claims are directed to
collecting data:
obtain[ing] ECG data […]
[…] obtain[ing] motion data indicative of chest compressions administered to a victim;

analyzing that data:
analyzing the motion data to calculate a plurality of chest compression parameters associated with a performance of chest compressions during the cardiopulmonary resuscitation treatment,
determining a chest compression performance metric indicative of an
overall chest compression performance, based on a combination of at least two of the plurality of chest compression parameters,
generating average values of each of the at least two of the plurality of chest compression parameters;
transmitting […] the average values of each of the at least two of the plurality of chest compression parameters to be stored instead of current values of each of the at least two of the plurality of chest compression parameters,
generating, based at least in part on the at least two of the plurality of chest compression parameters, a visual summary comprising a visual indicator that identifies how the combination impacts the chest compression performance metric and comprising data based on the at least two of the plurality of chest compression parameters,
determining, using the ECG data, whether the victim is exhibiting a shockable rhythm:
generating […] and based on the [display], one or more recommendations to change one or more chest compression parameters in the plurality of chest compression parameters; 
determining whether to display or to refrain from display the visual summary based on a comparison of each of the at least two of the plurality of chest compression parameters with respective acceptable ranges, and

and providing outputs based on that analysis:
receiving [the] display of the visual summary,
[…] display[ing] the visual summary comprising the visual indicator to indicate how the combination impacts the chest compression performance metric; and
generating, based on the determination that the victim is exhibiting the shockable rhythm and the transmitted signal, [an output]; 
in accordance with the determination, selectively displaying the visual summary with the visual indicator, at least one of the plurality of chest compression parameters being displayed as a numerical value and comprising a highlighting feature that changes with the visual summary for adjusting at least one of the plurality of chest compression parameters that impacts the performance of the chest compressions, and wherein a chest compression parameter of the plurality of chest compression parameters that is within a respective acceptable range is removed from the data displayed […]; and
displaying […] the one or more generated recommendations to the caregiver.
Electric Power Group.  Also, the Office’s Example 40 is not precedential legal authority as well as it is not analogous to Applicant’s claimed invention given that Applicant’s claimed invention does not result in any improvement to any of its claimed computing, sensing, display, and other devices qua devices.  In other words, Applicant’s claimed invention does not result in any of these devices, e.g., being able to operate faster, use less power, and/or be manufactured more cheaply.  Instead, Applicant’s invention relies on these devices to perform their generic, well-known, and conventional purposes of, e.g., executing Applicant’s claimed abstract idea embodied as software on a general purpose computer, providing sensing data, providing outputs, etc.
	Applicant’s further arguments on pages 20-21 are likewise not persuasive to the extent that Applicant includes multiple limitations that are not alleged in the rejection to constitute the abstract idea (e.g., database, wearable computing devices, etc).  Furthermore, to the extent that Applicant is now claiming that the defibrillator provides a shock to the victim when the victim exhibits a shockable rhythm, however, such functionality is not constitute a particular machine and/or transformation of a particular article for purposes of 101.  All automatic defibrillators provide such a function and Applicant’s claimed invention does not, thereby, provide any improvement to the defibrillator and the use of the defibrillator contributes only nominally or insignificantly to the invention.  See MPEP 2106.05(b).  Applicant’s claimed defibrillator is distinguishable in that regard from, e.g., the rubber press of Diamond v Diehr in terms of in the latter 
	Applicant further argues on pages 21-22 that it has claimed a practical application but it cites no legal authority in support of this position and there is no way to respond to Applicant’s argument.
	Applicant argues on page 22 that it has claimed a technical solution to a technical problem. Applicant’s argument is not persuasive because Applicant has claimed an abstract idea that is implemented by generic, well-known, and conventional devices claimed for their generic, well-known, and conventional purposes and such an invention does not constitute a solution to a technological problem.  See, e.g., the CAFC’s opinion in Ultramercial in this regard.
	Applicant’s arguments on pages 22-24 are duplicative of its prior remarks and are addressed by the responses to same made supra.
	Applicant’s argument on pages 24-25 in regard to practical application are not persuasive. The devices claimed in addition to Applicant’s abstract idea are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), embody Applicant’s abstract idea in a generic computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.  E.g., Applicant claims sensors to sense data, a computer to execute a computer program embodying Applicant’s abstract idea in software, a display to display data, and a defibrillator to provide defibrillation. 
	Applicant argues on page 25 of its Remarks that it has claimed an improvement to the “realm of treatment of cardiac arrests”.  Treating cardiac arrests is not necessarily 
	Applicant’s argument on page 27-28 is not persuasive to the extent that the “ordered combination elements of claim 1” does not add significantly more to its abstract idea.  Again, Applicant claims, in combination with its abstract idea, sensors to sense data, a computer to execute a computer program embodying Applicant’s abstract idea in software, a display to display data, and a defibrillator to provide defibrillation.  This is merely the generic, well-known, and conventional use of these devices for their generic, well-known, and conventional purposes and, thereby, not significantly more than Applicant’s abstract idea itself.



    PNG
    media_image2.png
    403
    709
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive.  The Examiner is not require to provide “evidence…to support the taking” of Official notice.  The taking of Official notice allows the Examiner to reject a claim explicitly without providing such documentary evidence.  See MPEP 2144.03(A).  Instead, the rejection must provide a technical line of reasoning, which was provided in the rejection and not traversed here by the Applicant.

Applicant also argues on page 32 of its Remarks in regard to the rejections made under 35 USC 103:

    PNG
    media_image3.png
    298
    708
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive because Applicant provides no basis or rationale as to why the cited references allegedly fail to teach these features.
	Applicant further argues on page 33 of its Remarks:

    PNG
    media_image4.png
    135
    720
    media_image4.png
    Greyscale

Applicant’s argument is not persuasive because Packer and not Freeman it relied upon to teach the “real-time” aspect of the claimed displays.
	Applicant’s other arguments are addressed by the updated statements of rejection made supra.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715